Citation Nr: 0912337	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-37 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses, including transportation, 
provided between April 22, 2007 and April 25, 2007.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active military service from August 1961 to 
November 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Medical 
Administration Service (MAS) of the Oklahoma City, Oklahoma 
Department of Veterans Affairs (VA) Medical Center which 
denied the appellant's medical treatment reimbursement claims 
for the period from April 22, 2007 to April 25, 2007, 
including transportation.

In his August 2007 Notice of Disagreement (NOD), the 
appellant also indicated that he disagreed with the denial of 
reimbursement for private medical treatment rendered between 
June 4, 2007 and June 7, 2007, as well as for treatment 
rendered on July 27, 2007.  As there is no evidence of record 
to indicate that the MAS had issued any decision regarding 
these dates of treatment, these matters are referred to the 
MAS for appropriate action.

The appellant has pursued this appeal without the assistance 
of a representative.  While he is free to proceed in this 
manner, the Board notes that assistance and representation 
are available to him without charge from any number of 
accredited veterans' service organizations and his state's 
veterans' department.  He can obtain information about how to 
contact these organizations, as well as a VA Form 21-22, 
Appointment of Representative, from the MAS or the VA 
Regional Office (RO) in Muskogee, should he so desire.

In his November 2007 VA Form 9, the appellant submitted a 
written request for a Travel Board hearing.  The appellant 
subsequently submitted a written request for a Board 
videoconference hearing in January 2008.  In March 2008, the 
appellant's spouse called the MAS and reported that the 
appellant wished to withdraw his request for a Board hearing.  
(She subsequently informed the MAS that the appellant had 
been critically injured in February 2008.)  Therefore, the 
request for a Board hearing is deemed withdrawn and the Board 
will continue with the appeal.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the MAS via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is necessary in 
the current appeal.  Accordingly, further appellate 
consideration will be deferred and this case is REMANDED to 
the MAS/VAMC for action as described below.

The MAS issued a Statement of the Case (SOC) in November 
2007.  In July 2008, the MAS sought another medical opinion 
concerning the appellant's unauthorized treatment; that 
opinion was issued that same month.  It is unclear whether 
the MAS provided the appellant with a copy of that opinion.  
In any case, the appellant did not provide a waiver of the 
initial review of that evidence by the MAS prior to its 
submission for review to the Board.  Since the additional 
evidence in question is neither duplicative of other evidence 
nor irrelevant, and since a Supplemental Statement of the 
Case (SSOC) pertaining to that evidence was not issued, this 
evidence must be referred back to the MAS.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify claimants of the information and 
evidence necessary to substantiate their claim as well as 
assist claimants in making reasonable efforts to identify and 
obtain relevant records.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008).  After 
careful review of the MAS file, the Board is of the opinion 
that further development of the record is required to comply 
with VA's duty to assist the appellant in obtaining the 
information necessary to substantiate his claim.  In 
particular, the Board notes that VA never obtained the 
medical records from the first facility at which the 
appellant received medical treatment on April 22, 2007 - 
Perry Memorial Hospital.  The appellant has alleged that 
Perry Memorial Hospital did contact VA prior to his transfer 
to another private facility on April 22, 2007.  He also 
maintains that the VAMC is over 60 miles away from Perry 
Memorial Hospital.  Obtaining all records from Perry Memorial 
Hospital for April 22, 2007 is required to allow review of 
whether a medical emergency was present at the time the 
appellant sought treatment there.

The MAS denied the appellant's claim on the basis that VA 
facilities were feasibly available to provide the care 
rendered by the private facilities.  However, in neither 
medical opinion of record was there any discussion of the 
urgency of the appellant's medical condition, the relative 
distance of the travel involved or the nature of the 
treatment required - particularly in regard to the 
appellant's initial treatment at Perry Memorial Hospital.  
Nor was there any discussion of the April 22, 2007 
determination by a physician that the appellant was too 
unstable for ground transportation on that date.  There is no 
mention of whether air transport to the VAMC was an option on 
April 22, 2007.  In fact, the MAS never made any 
determination on the question of whether or not the 
appellant's condition was emergent on the afternoon of April 
22, 2007, when he first sought private medical treatment for 
his cardiac complaints.

The Board finds that all of the pertinent medical records 
must be taken into consideration prior to making a 
determination as to whether the appellant's condition was 
emergent in nature.  A physician should take into 
consideration the factors of the urgency of the appellant's 
medical condition, the relative distance of the travel 
involved and the nature of the treatment required prior to 
making a determination as to whether treatment at VA 
facilities was feasible for the appellant at any time between 
April 22, 2007 and April 25, 2007.  The Board therefore finds 
that further development is necessary.  On remand, these 
questions must be answered.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the MAS/VAMC for the 
following:

1.  The MAS/VAMC should, after securing 
the necessary release(s), obtain all 
Perry Memorial Hospital emergency room 
medical treatment records from April 22, 
2007.  All such records obtained must be 
associated with the MAS file.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the MAS 
file should contain documentation of the 
attempts made.  The appellant and his 
representative, if any, should also be 
informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.

2.  The MAS/VAMC, with assistance from 
the appellant as needed, should contact 
the business office and the social work 
office at Perry Memorial Hospital in 
order to obtain any written evidence or 
documentation of any contact between 
Perry Memorial and VA about the transfer 
of the appellant.  Any material obtained 
must be associated with the MAS file.

3.  After the above development has been 
accomplished, the MAS/VAMC should arrange 
for a doctor to review the appellant's 
entire file and render an opinion as to:

(a) Whether any of the private 
medical transport and treatment 
provided to the appellant on April 
22, 2007 (that was not previously 
authorized by VA) was for a 
condition of such a nature that a 
prudent person would have reasonably 
expected that delay in seeking 
immediate medical attention would 
have been hazardous to life or 
health (this standard is met if 
there was an emergency medical 
condition manifesting itself by 
acute symptoms of sufficient 
severity that a prudent layperson 
who possesses an average knowledge 
of health and medicine could 
reasonably expect the absence of 
treatment could result in placing 
the health of the individual in 
serious jeopardy, serious impairment 
to bodily functions, or serious 
dysfunction of any bodily organ).  
In this regard, the VA physician 
should note whether it is unusual 
for someone to report for emergency 
treatment for symptoms and 
complaints as reported by the 
Veteran.

In addressing this question, the 
physician should address the 
findings noted in the Perry Memorial 
Hospital and the air ambulance 
records.

(b) Whether VA or other Federal 
facilities were not feasibly 
available to provide the medical 
treatment that was obtained by the 
appellant from private providers 
between April 22, 2007 and April 25, 
2007 (that was not previously 
authorized by VA), and that an 
attempt to use them beforehand or to 
obtain prior VA authorization for 
the services required would not have 
been reasonable, sound, wise, or 
practicable, or that treatment had 
been or would have been refused.  

The opinion should discuss the 
treatment the appellant received for 
his apparent myocardial infarction.  
Additionally, in giving an opinion, 
the physician should discuss the 
urgency of the Veteran's condition, 
and whether he was capable of 
driving himself to a VA facility.

4.  Thereafter, the AMC/MAS should 
consider all of the evidence of record 
and re-adjudicate the appellant's claim 
on appeal, with specific consideration 
given to all pertinent versions of the 
provisions of 38 U.S.C.A. §§ 1725 and 
1728 (and their implementing 
regulations.)  

In particular, the AMC/MAS should 
determine whether the appellant was, 
during the pertinent time period, an 
active VA health care participant as 
defined by the pertinent criteria, 
whether the appellant had a health plan 
contract which covered any part of the 
medical treatment, whether any of the 
claimed treatment constituted emergency 
treatment under the applicable statutory 
and regulatory provisions and when a VA 
facility was feasibly available to treat 
the appellant.  To the extent that any 
expenses are not reimbursed, the exact 
dollar amount of such expenses should be 
specified.  In reviewing the claim, the 
MAS should specifically address questions 
of whether a medical emergency existed 
when the Veteran was treated for his 
cardiac complaints at any time between 
April 22, 2007 and April 25, 2007, and 
whether air transport to the VAMC was a 
feasible option on April 22, 2007.  

5.  If the decision remains adverse to 
the appellant, he and his representative, 
if any, should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

